DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over John et al (US 2008/0140149 A1, hereinafter “John”) in view of Orinski (US 2017/0151438 A1).
Regarding claim 1, John discloses an implantable medical device configured for implant in a hole in cranium of a patient, relative to a bone table corresponding to a surface of the cranium adjacent the hole (pars 0027, 0080) , the implantable medical device comprising: a can having an electrical-contact pad (pars 0048-0049), the can characterized by a form factor having a perimeter edge defining a boundary of the can (pars 0027-0030), and a recessed portion with an upper surface positioned to lie beneath the bone table when the can is placed in the hole, and that supports the electrical-contact pad (pars 0037, 0048-0049; figs 1-3); a cover assembly having a plurality of ports (par 0050; fig 4), each of the plurality of ports configured to receive a connector end of a lead, the cover assembly configured to couple to the can and decouple from the can at the electrical-contact pad (pars 0048-0050); and a strain relief system (figures 3 and 4, elements 62, 64, 66; par 0046) comprising: a lower strain relief defining a plurality of channels, wherein each of the plurality of channels is configured to receive a portion of a lead body and includes a curved portion that extends upward from a proximal end at or near the upper surface of the recessed portion to a distal end at the bone table (par 0046; figs 3-4 conduit anchors 62), and a generally linear portion that extends from the distal end of the curved portion to a terminating end beyond the perimeter edge of the can (figure 3, where conduits travel from anchors 62 to the exterior of the can shown in figure 7, par 0080), wherein the lower strain relief extends 
John, however, does not explicitly disclose an upper strain relief configured to mechanically couple to and mechanically decouple from one or both of the cover assembly and the lower strain relief, wherein the upper strain relief covers the plurality of channels of the lower strain relief.  Orinski is analogous art in regard to skull mounted implantable device housing configurations.  Orinski discloses a strain relief configured that mechanically couples to and mechanically decouples from a base (pars 0028, 0040; element 158; coupling shown in figure 7C) such that the strain relief means covers a plurality of channels through which conduits extend (see figure 10B).  Applied to the invention of John, the features of Orinski would provide means for an upper strain relief configured to mechanically couple to and mechanically decouple from one or both of the cover assembly and the lower strain relief, wherein the upper strain relief covers the plurality of channels of the lower strain relief as known in the art.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Orinski in the invention of John, since such a modification would provide the predictable results of improved secure connection of wires contained in the system.
Regarding claim 7, John discloses an implantable medical device configured for implant in a hole in cranium of a patient, relative to a bone table corresponding to a surface of the cranium adjacent the hole (pars 0027, 0080) , the implantable medical device comprising: a can having an electrical-contact pad (pars 0048-0049), the can characterized by a form factor having a perimeter edge defining a boundary of the can 
John, however, does not explicitly disclose an upper strain relief configured to mechanically couple to and mechanically decouple from one or both of the cover assembly and the lower strain relief, wherein the upper strain relief covers the plurality of channels of the lower strain relief, where the lower strain relief is configured to one of: couple to the cover assembly and decouple from the cover assembly, or couple to the upper surface of the recessed portion and decouple from the upper surface of the recessed portion of the can.  Orinski is analogous art in regard to skull mounted .
Allowable Subject Matter
Claims 8-10 are allowed.
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799